Exhibit 10.2

 

IMPAC Medical Systems, Inc.

Sales Consulting Agreement

 

This Sales Consulting Agreement (Agreement) is entered into between IMPAC
Medical Systems, Inc., with its principal place of business at 100 West Evelyn
Avenue, Mountain View, California (IMPAC), and Elekta Limited, with its
principal place of business at Linac House, Fleming Way, Crawley, West Sussex
RH10 2RR United Kingdom (Elekta).

 

Background

 

Elekta provides radiation oncology solutions for precise treatment of cancer and
brain disorders, including functional diseases. IMPAC provides information
systems to oncology centers that are utilized for the administrative and
clinical information management of oncology patients including, but not limited
to, interfacing with linear accelerators, radiation therapy treatment planning
systems, and hospital information systems.

 

Elekta desires to act as a sales consultant of IMPAC promoting the IMPAC MOSAIQ
system as part of its product offerings representing a complete solution for the
Elekta customers. IMPAC desires to appoint Elekta as a sales consultant in the
Territory to offer MOSAIQ to the radiation oncology market.

 

Therefore, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:

 

1. Definitions

 

For purposes of this Agreement, the following definitions shall govern:

 

(a) Affiliate: Affiliate shall mean any business entity directly or indirectly
controlling, under common control with, or controlled by a party to this
Agreement. For purposes of the foregoing, “control” shall include the right,
directly or indirectly, to direct the management of an entity by ownership of
more than fifty percent (50%) of the voting stock (or its equivalent) entitled
to determine or remove the board of directors (or their equivalent).

 

(b) Competing Products: Competing Products shall mean those Elekta acquired or
developed, and third-party oncology therapy and information system products
listed in Exhibit B, as amended from time to time, that compete with the
Products.

 

(c) Confidential Information: Confidential Information shall mean all
confidential or proprietary (written, recorded or oral) information or data (a)
marked or identified by the disclosing party as being confidential or
proprietary or (b) that the receiving party should reasonably understand to be
confidential or proprietary. By way of example and not limitation, Confidential
Information may include research, developmental, engineering, manufacturing,
technical, marketing, sales, financial, operating, performance, cost,

 

1



--------------------------------------------------------------------------------

business and process information or data, know-how, and computer programming and
other software and software techniques. Confidential Information of any
Affiliate shall be treated as Confidential Information of the relevant party.

 

(d) Date of Acceptance: Date of Acceptance shall mean the date on which a
Product is accepted by the End User.

 

(e) Discloser: Discloser shall mean a party disclosing Confidential Information
to the other party under this Agreement, subject to the provisions of section 8
hereof.

 

(f) Documentation: Documentation shall mean End-User manuals and other written
materials that relate to one or more of the Products. Documentation shall
include such written materials with respect to maintenance modifications,
upgrades, updates, and enhancements if, when, and to the extent delivered to End
Users.

 

(g) Effective Date: Effective Date shall mean the date on which the last party
to sign this Agreement does so.

 

(h) End User: End User shall mean a person or entity who licenses one or more of
the Products for internal use only and not for further redistribution.

 

(i) IMPAC Marks: IMPAC Marks shall mean all logos, trademarks, trade names,
service marks and trade dress owned or licensed by IMPAC or any Affiliate of
IMPAC.

 

(j) Intellectual Property Rights: Intellectual Property Rights shall mean all
worldwide intellectual property rights, including, but not limited to, patents,
copyrights, rights in databases, authors’ rights, trademarks, trade names,
know-how, and trade secrets, whether registrable or otherwise and, where
registrable, including without limitation any rights in applications and rights
to make applications in respect thereof, and all other intellectual property
rights of a similar or corresponding character that may now or in the future
subsist irrespective of whether any such rights arise under U.S., foreign, or
international intellectual property, unfair competition, or trade secret laws.

 

(k) Interface Products: Interface Products shall mean those Elekta and IMPAC
software and hardware products that enable Elekta’s radiotherapy treatment
machines and simulators and IMPAC’s MOSAIQ system to interface with other
products.

 

(l) Lead: Lead shall mean a Product lead generated by Elekta from a potential
customer with whom neither IMPAC nor its Affiliates have had any direct contact
prior to the introduction by Elekta.

 

(m) Products: Products shall mean the software products proprietary to IMPAC,
its licensors, or both, that are permitted to be offered by Elekta under this
Agreement, as set forth on Exhibit A. “Products” also include all updates,
upgrades, enhancements and maintenance modifications to the Products, if any,
together with all related Documentation, if any.

 

2



--------------------------------------------------------------------------------

(n) Purchase Order: Purchase Order shall mean an order that shall include
customer name and location, a sales order number, software part numbers,
software descriptions, quantity, unit price (as specified in Exhibit A or the
Quote), total order amount, and the products and equipment, if any, with which
the Products will be distributed.

 

(o) Quote or Quotation: Quote or Quotation shall mean those documents produced
or supplied by IMPAC sales representatives that identify Products and prices
offered to prospective clients. Quotation documents may include without
limitation Product price quotations, specification sheets, IMPAC standard terms
and conditions, implementation planning documents, hardware requirements, and
other documents IMPAC deems necessary for a particular sales situation.

 

(p) Recipient: Recipient shall mean a party receiving Confidential Information
from the other party under this Agreement and pursuant to and subject to the
provisions of section 8.

 

(q) Regulations: Regulations shall mean all laws and regulations applicable to
the Products in the Territory.

 

(r) Sales Consultant: Sales Consultant shall mean those persons or entities
approved by IMPAC and listed on Exhibit C to act on behalf of Elekta in
fulfilling Elekta’s obligations under this agreement

 

(s) Territory: Territory shall mean those geographic regions set out in Exhibit
E of this Agreement as amended from time to time.

 

2. Appointment

 

(a) Subject to the terms and conditions of this Agreement, IMPAC hereby appoints
Elekta as a non-exclusive sales consultant of IMPAC to promote the Products to
the oncology market in the Territory in compliance with IMPAC’s direction and
guidelines as promulgated under this agreement and as provided by IMPAC to
Elekta from time to time. Elekta hereby accepts such appointment and shall
exercise commercially reasonable efforts to promote the sale of the Products in
the Territory. Elekta shall provide to IMPAC non-binding monthly order forecasts
in a format and manner designated by IMPAC. Elekta shall neither advertise the
Products outside the Territory nor solicit orders for IMPAC from outside the
Territory without the prior written consent of IMPAC.

 

(b) The parties may discuss on a case-by-case basis and without obligation,
Elekta’s right to pursue Leads in geographical areas outside the Territory.
Where the parties so agree, such Leads shall be dealt with in accordance with
the terms of this Agreement (save as to Territory), unless and to the extent the
parties otherwise agree in writing.

 

3



--------------------------------------------------------------------------------

(c) ***

 

(d) ***

 

(e) ***

 

(f) ***

 

(g) ***

 

(h) ***

 

(i) *** Any payments due from Elekta hereunder that are not paid by Elekta
within thirty (30) days after becoming due and payable shall incur a late charge
at the rate of one and one-half percent (1.5 %) per month until paid, or the
maximum rate of interest permitted by applicable law, whichever is lower. Elekta
shall be responsible for the payment of all sales, use and similar taxes, duties
and excises on the supply of Products by IMPAC under this Agreement; provided,
however, that in no event shall Elekta be responsible for any taxes based on
IMPAC’s net income.

 

(j) Elekta undertakes that it will at all times (i) not make or give any
representation, guarantee, warranty or any other assurance or statement (whether
binding or otherwise) in relation to any Product, or any related services that
are inconsistent with IMPAC standard terms and conditions for customers in the
relevant territory; (ii) not hold itself out as the agent of IMPAC or as
otherwise entitled to act on IMPAC’ behalf or to bind IMPAC in any way; and
(iii) make it clear to potential customers for any Product in its oral
discussions, written materials and its contractual documentation that it does
not, and is not entitled to do any of the things referred to in sub-clauses (i)
and (ii) of this section 2(i).

 

(k) Other than the price charged by Elekta to prospects for the Products under
the provisions of this section 2, IMPAC retains all rights and shall have
exclusive control over all prices, discounts, customer pricing quotes,
specifications, delivery schedules, and terms governing the sale of the Products
and Elekta shall have no entitlement in respect thereof.

 

(l) ***

 

(m) IMPAC shall conduct training and provide material and documentation for and
to Elekta that in its sole discretion it deems necessary for Elekta to perform
its duties and obligations as an IMPAC sales consultant under this Agreement.

--------------------------------------------------------------------------------

*** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

4



--------------------------------------------------------------------------------

(n) All costs and expenses incurred by Elekta in fulfilling its duties and
obligations as a sales consultant under this Agreement shall be borne by Elekta.

 

(o) Elekta may exercise the rights granted to it in section 2(a) above through
its Affiliates or those Sales Consultants listed on Exhibit C as modified from
time to time upon mutual agreement of the parties, on condition that it does so
on written terms with each Sales Consultant that include at a minimum provisions
at least as protective of IMPAC as the following terms of this Agreement. Elekta
will procure compliance with these terms by each Sales Consultant.

 

  (i) sections 2 (c), (d), (e), (f), (g), (h), (i), and (j);

  (ii) section 3(a) and (b);

  (iii) section 4

  (iv) section 5(a), (b) and (c)

  (v) section 8; and

  (vi) section 11.

 

All Purchase Orders generated by Elekta or its Affiliates and Sales Consultants
shall be issued through Elekta’s Crawley, U.K. office to IMPAC’s U.S. office in
Mountain View, California.

 

3. Contractual Relations with End Users

 

(a) Unless otherwise agreed to by the parties, the contract with End Users for
the IMPAC products shall be between the End User and Elekta. This contract
between the End User and Elekta for the license of IMPAC products must include
and incorporate by reference the IMPAC standard terms and conditions for that
geographic region attached to this agreement as Exhibit D. If a public tender
process dictates terms and conditions at a variance with IMPAC’s standard terms
and conditions, Elekta shall provide IMPAC with written notice of such variance
at least thirty (30) days prior to Elekta’s bid submission and shall include in
that notice a copy of the public tender terms and conditions. IMPAC and Elekta
shall work together to meet the needs of the tender under terms and conditions
acceptable to all parties.

 

(b) The End User license agreement shall list the IMPAC products in a manner
identical to the purchase order submitted by Elekta to IMPAC excluding the
transfer pricing between the parties included in the purchase order.

 

(c) ***

--------------------------------------------------------------------------------

*** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

5



--------------------------------------------------------------------------------

4. Installation, Support and Maintenance, and End User Training

 

IMPAC will provide installation, and support and maintenance services to, and
End User training for End Users gained under this agreement consistent with
IMPAC’s then current practices and procedures for End Users gained directly by
IMPAC.

 

5 Branding and Marketing

 

(a) Licensing of IMPAC Marks: For purposes of acting as an IMPAC sales
consultant, IMPAC grants to Elekta a limited, nonexclusive, nontransferable,
royalty free license to use, display, perform, reproduce, distribute, and
transmit the IMPAC Marks in furtherance of the activities described herein in
the Territory, including without limitation the Elekta efforts to sell the
Products, provided that the form and manner of such use will be consistent with
IMPAC’s policies and guidelines and subject to the prior written approval of
IMPAC. For all Elekta sales efforts, Elekta shall present the Products as the
IMPAC Products and shall use and not modify or remove any IMPAC Marks
appurtenant to those Products. Elekta shall never present the Products as
anything other than the Products, as another product, part of another product,
or as an Elekta product. The goodwill arising out of Elekta’s use of IMPAC Marks
shall inure for the exclusive benefit of IMPAC and its Affiliates.

 

(b) Marketing: Elekta shall be allowed to market and promote the Products in
accordance with IMPAC’s policies and guidelines. Any promotional or marketing
material prepared by Elekta, including without limitation any announcements or
press releases regarding the relationship between the parties and this
Agreement, or the Products, shall not be published or distributed without
IMPAC’s prior written approval or consent.

 

6. Product Ownership; Rights

 

The parties acknowledge and agree that, except for rights specifically and
expressly granted under this Agreement, as between the parties, IMPAC and its
Affiliates retain all right, title and interest in and to the Products, the
IMPAC Marks, and all Intellectual Property Rights therein. Nothing contained in
this Agreement will be construed as granting any rights, by license or
otherwise, to any of the Products or IMPAC Marks except as expressly set forth
in this Agreement.

 

7. Agreement Regarding Interface Products and Interfaces

 

Each party shall, during the term of this Agreement and at all times thereafter:
(a) make all Interface Products available to the other party’s customers on
terms generally provided by the party to its own customers, and with each
purchase order from either party to the other for the Interface Products,
include at a minimum, the customer name and address, the machine serial number
for which the interface was purchased, and preferably, the machine options to
which IMPAC has configured interfacing products; (b) provide to the other party,
at no charge, all data, information, protocols and specifications to all
Interface Products, and to all updates, modifications and enhancements to the
same,

 

6



--------------------------------------------------------------------------------

promptly after the same are developed but in no case later than when the
Interface Products or interfaces are first made available to the party’s own
customers, together with the right to use, and reproduce the same, in a manner
sufficient to permit the other party to make its products interoperable with all
of the party’s radiotherapy treatment machines, simulators, imaging devices, and
software available as of the Effective Date and thereafter. ***

 

8. Confidentiality and Data Protection

 

(a) Treatment of Confidential Information

 

Each Recipient receiving Confidential Information from a Discloser pursuant to
this Agreement shall (and shall cause the Recipient’s Affiliates to): (a) hold
confidential and not disclose to persons or entities other than Recipient’s
Affiliates having a reasonable need to know such Confidential Information in
connection with the permitted purposes hereunder, without the prior written
consent of the Discloser, all Confidential Information provided by the Discloser
or the Discloser’s Affiliates; (b) use such Confidential Information only for
the purposes for which it is delivered to the Recipient, and for no other
purposes whatsoever, except with the prior written consent of the Discloser; and
(c) return the Confidential Information (with all copies thereof and all
portions of documents prepared by or for the Receiving Party or Recipient’s
Affiliates that contain Confidential Information) to the Discloser (or, at the
option of the Recipient, destroy all Confidential Information, including all
copies thereof and all portions of such documents containing Confidential
Information, and provide the Discloser with a certificate of an officer of the
Recipient stating that such destruction has occurred) within thirty (30) days of
receipt by the Recipient of a written request therefor from the Discloser except
to the extent the Recipient shall have a continuing right to retain such
Confidential Information pursuant to this Agreement or other written agreement
entered into between the parties.

 

(b) Exceptions

 

The obligations imposed by section 8(b) hereof shall not apply, or shall cease
to apply, to any Confidential Information if or when, and to the extent that,
such Confidential Information: (a) was known to the Recipient or the Recipient’s
Affiliates prior to the receipt of the Confidential Information from the
Discloser or Discloser’s Affiliates; (b) was, or becomes through no breach of
the Recipient’s (or any of its Affiliates’) obligations hereunder, known to the
public; (c) becomes known to the Recipient or Recipient’s Affiliates from
sources other than the Discloser or Discloser’s Affiliates under circumstances
not involving any breach of any confidentiality obligation between such source
and the Discloser or Discloser’s affiliates; (d) is independently developed by
the Recipient or the Recipient’s Affiliates, without any use of or reference to
the Discloser’s Confidential Information; or (e) is required to be disclosed by
law or applicable legal process, provided that the Recipient or the Recipient’s
Affiliate(s) making such disclosure

--------------------------------------------------------------------------------

*** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

7



--------------------------------------------------------------------------------

shall (i) give the Discloser as much prior notice thereof as is reasonably
practicable so that the Discloser may seek such protective orders or other
confidentiality protection as it, in its sole discretion and at its sole
expense, may elect, and (ii) reasonably cooperate(s) with the Discloser in
protecting such confidential or proprietary nature of the Confidential
Information that must be so disclosed (with such duty of cooperation not
requiring the Recipient or Recipient’s Affiliates to initiate or participate in
any litigation or incur more than de minimis out-of-pocket costs).

 

(c) Equitable Relief

 

Each Recipient acknowledges and agrees that due to the unique nature of the
Discloser’s Confidential Information, there can be no adequate remedy at law for
any breach of the Recipient’s confidentiality and/or use-restriction obligations
under this Agreement, that any such breach may result in irreparable harm to the
Discloser, and that therefore, upon any such breach or threat thereof, the
Discloser will be entitled to appropriate equitable relief, including injunctive
relief, in addition to any remedies it may have available at law. Each party
hereby waives any right it may have to assert that the other party has an
adequate remedy available at law with respect to any breach of this Agreement in
connection with Confidential Information.

 

(d) Elekta warrants that any Personal Data it has disclosed or will disclose to
IMPAC has been disclosed or will be disclosed (as appropriate) in accordance
with the Data Protection Act 1998 (or, in respect of potential customers and
Leads not based in the United Kingdom, any relevant equivalent or similar
legislation) and that IMPAC may use that data to correspond with a potential
customer for the purpose of performing and fulfilling its duties and obligations
under this Agreement.

 

(e) Each party will Process Personal Data in accordance with the Data Protection
Act 1998 (or, in respect of potential customers and Leads not based in the
United Kingdom, any relevant equivalent or similar legislation), as applicable.

 

(f) In sub-clauses 5(d) and (e) above, the terms “Personal Data” and “Process”
are as defined in the Data Protection Act 1998 of the United Kingdom or, as
appropriate, the equivalent of such terms in any relevant equivalent or similar
legislation applicable outside the United Kingdom.

 

9. Quality Assurance, Regulatory Requirements, and Customer Complaints

 

(a) Quality Assurance

 

IMPAC will inspect all Products supplied to Elekta under this Agreement (using
representative sampling where appropriate) and, with respect to each new
release, will test Products in accordance with the U.S. FDA and the Medical
Device Directive regulatory requirements. IMPAC will supply to Elekta only
Products that conform in all material respects to the applicable regulatory
requirements.

 

8



--------------------------------------------------------------------------------

(b) Regulatory Requirements

 

Where applicable, the Products will be marketed and distributed by IMPAC as
medical devices as defined in the United States Food, Drug, and Cosmetic Act and
the regulations thereunder (and similar laws in other countries) to the extent
permitted by applicable law. IMPAC will comply with all statutes and regulations
applicable to design, manufacture, and distribution of the Products as medical
devices, including those relating to the Quality System Regulations,
establishment registration, device listing, pre-market approval or notification
and medical device reporting. The parties will cooperate with respect to any
reporting or approvals required by law or this section 9 in connection with the
Products.

 

(c) Customer Complaints

 

IMPAC shall address all Product-related customer complaints consistent with its
then current complaint handling procedures. If a customer complaint is fielded
initially by Elekta, and the complaint is identified as arising from,
attributable to, or relating directly to the Products in all material respects,
Elekta shall transfer the complaint to IMPAC. IMPAC shall address the issue
consistent with its then current complaint handling procedures and, upon
completion, shall report back to Elekta the closure of the complaint and the
resolution of the issue.

 

10. Term and Termination

 

(a) Term

 

The initial term of this Agreement shall be two (2) years from the Effective
Date, and, unless earlier terminated in accordance with the terms of this
section 10, shall automatically renew for successive one year terms.

 

(b) Termination for Default

 

In addition to any other remedies it may have, either party may terminate this
Agreement at any time, without any liability arising from the termination, by
providing written notice of termination to the other party following the
occurrence of one or more of the following circumstances:

 

(i) the commencement of any proceeding by the other party for relief under the
United States Bankruptcy Code (or similar law of any foreign jurisdiction), any
assignment by the other party for the benefit of any of its creditors, or the
appointment of a receiver for all or a substantial part of the other party’s
business or assets; or

 

(ii) the other party’s failure to pay money due in accordance with this
Agreement, this failure remaining uncured fifteen (15) days after the other
party’s receipt of written notice thereof; or

 

(iii) the breach of any agreement, obligation, covenant or representation of the
other party under this Agreement, this breach remaining uncured in any material
respect thirty (30) days after written notice thereof from the first party.

 

9



--------------------------------------------------------------------------------

(c) Termination for Convenience

 

Notwithstanding any other provision in this Agreement, this Agreement (1) may be
terminated in whole or as to any particular Product or Products by either party
without cause upon not less than 120 (one hundred twenty) days prior written
notice to the other party and (2) may be terminated in whole or as to any
particular Product or Products immediately upon written notice if (a) IMPAC
discontinues production of the Product or Products, (b) the Product or Products
are no longer offered for sale by IMPAC to customers, or (c) ownership or
control of IMPAC changes by purchase, merger, operation of law or otherwise. For
purposes of the foregoing, “control” shall include the right, directly or
indirectly, to direct the management of an entity by ownership of more than
fifty percent (50%) of the voting stock (or its equivalent) entitled to
determine or remove the board of directors (or their equivalent).

 

(d) Effect of Termination: Upon the date of any termination or expiration of
this Agreement, all rights of Elekta to act as a sales consultant of IMPAC
pursuant to this Agreement shall cease and Elekta will immediately pay IMPAC all
amounts outstanding hereunder regardless of whether such amounts have fallen due
at the date of termination (and including the unpaid balance of any transfer
price yet to fall due under section 2(h)). IMPAC, however, will honor all
Elekta-generated orders that remain outstanding at the date of termination, and
all outstanding quotes that are identified in writing to IMPAC within ten (10)
days of the date of termination and ordered within six (6) months of the date of
termination. IMPAC will work directly with the prospect to ensure delivery of
the Products.

 

11. Warranties and Disclaimers.

 

(a) Limited Product Warranties. IMPAC warrants to Elekta (and not to any third
party) that each release of the Products, as delivered to Elekta by IMPAC, will
operate substantially in conformance with the Documentation for a period of one
(1) year from the date of first delivery to Elekta of such release. IMPAC
further warrants that all Products provided by IMPAC to Elekta hereunder shall
be free from defects in material and workmanship for a period of one (1) year
from the date of delivery to Elekta. Elekta’s sole remedy for breach of the
foregoing warranty with respect to material and workmanship shall be to return
defective Products for replacement by IMPAC, or if IMPAC determines that such
repair and replacement is not commercially feasible, IMPAC will refund the
amounts paid by Elekta for the same.

 

(b) Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 11(a) ABOVE AND TO THE
EXTENT PERMITTED BY APPLICABLE LAW, IMPAC DISCLAIMS ALL WARRANTIES, EXPRESS,
IMPLIED AND STATUTORY, WITH RESPECT TO ANY PRODUCTS, INFORMATION, MATERIALS OR
SERVICES PROVIDED BY IMPAC HEREUNDER, INCLUDING WITHOUT LIMITATION WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, ACCURACY, COMPLETENESS,
ERROR-FREE SERVICE, UNINTERRUPTED SERVICE, NON-INFRINGEMENT, TITLE AND
NON-INTERFERENCE.

 

10



--------------------------------------------------------------------------------

12. Indemnities; Intellectual Property Infringement

 

(a) Personal Injury, Property Damage. Subject to section 12(c) below, IMPAC
agrees to defend, indemnify and hold Elekta and its directors, employees, agents
and Affiliates harmless from and against any and all damages, liability, costs
and expenses (including without limitation reasonable attorneys’ fees) arising
under any third-party action to the extent arising out of personal injury or
death of a person or damage to tangible property (specifically excluding data
and other intellectual property) caused or alleged to have been caused by
defects in the Products or their manufacture or design (except to the extent
that such defects are caused by modifications to the Products not performed or
authorized by IMPAC). Subject to section 12(c) below, Elekta agrees to defend,
indemnify and hold IMPAC and its directors, employees, agents and Affiliates
harmless from and against any and all damages, liability costs and expenses
(including without limitation reasonable attorneys’ fees) in connection with any
third party action to the extent arising out of personal injury or death of a
person or damage to tangible property (specifically excluding data and other
intellectual property) caused or alleged to have been caused by defects in the
equipment and/or other products with which Elekta sublicenses or otherwise
distributes the Products.

 

(b) Infringement Indemnity. Subject to Section 12(c) below, IMPAC agrees to
defend, indemnify and hold Elekta and its directors, employees, agents and
Affiliates harmless from and against any and all damages, liability, costs and
expenses (including without limitation reasonable attorneys’ fees) arising under
any third party action to the extent that such action alleges or proves that any
Product, as provided by IMPAC to Elekta hereunder, infringes any United States
patent, copyright, trademark or trade secret, except to the extent that any such
infringement arises from: (a) any modification to any Product after being
provided to Elekta by IMPAC, or (b) the combination of any Product with any
other product or equipment distributed by Elekta or its sublicensees.

 

(c) Conditions of Indemnification. In connection with any claims for which
indemnification may be sought under this section 12, the indemnified party will
give the indemnifying party prompt written notice of any such claim, reasonable
information and assistance (at the indemnifying party’s request and expense) in
connection with the defense or settlement of such claim and, subject to the
provisions of this section, the sole right to control and direct the
investigation, preparation, defense and settlement of such claim. In the event
that the indemnified party fails to provide any such notice or reasonable
information or assistance, the indemnifying party will not be relieved of its
obligations under this section 12 except to the extent that it is prejudiced by
such failure. The indemnified party shall have the right to participate in the
defense or settlement of any such claim with counsel of its choosing at the
indemnified party’s expense. The indemnifying party will not enter into any
settlement adversely affecting any of the indemnified party’s rights or
obligations without the indemnified party’s prior written consent, which will
not be unreasonably withheld.

 

11



--------------------------------------------------------------------------------

(d) Infringement Options. If all or any part of a Product is, or in the
reasonable opinion of IMPAC may become, the subject of any claim, suit or
proceeding for infringement of any United States or foreign patent, trademark,
copyright or trade secret, then without limiting any other remedy to which
Elekta may be entitled under this section 12, IMPAC may, and in the event of any
adjudication that a Product or any part thereof infringes any United States or
foreign patent, trademark, copyright or trade secret or if the licensing or use
of a Product or any part thereof is enjoined, IMPAC shall, at its expense, do
one of the following things: (a) procure for Elekta the right under such patent,
trademark, copyright or trade secret to use or sublicense, as appropriate, the
Product or the affected part thereof; (b) replace the Product or affected part
thereof with other non-infringing software that satisfies the Documentation and
other requirements of this Agreement; (c) suitably modify the Product or
affected part thereof, without material loss of performance or functionality, to
make it non infringing; or (c) if Elekta determines that none of the foregoing
remedies is commercially practicable, refund the payments paid by Elekta for the
Product, provided that that each such payment will be depreciated on a thirty
six (36) month straight-line basis from the date of delivery of the Product for
which such payment was made.

 

(e) Exclusive Remedies. SECTIONS 12(b), 12(c) AND 12(d) STATE THE ENTIRE
LIABILITY AND OBLIGATION OF IMPAC AND THE EXCLUSIVE REMEDIES OF ELEKTA AND ITS
AFFILIATES WITH RESPECT TO ANY ALLEGED INFRINGEMENT OF PATENT, TRADEMARK,
COPYRIGHT, TRADE SECRET OR OTHER INTELLECTUAL PROPERTY RIGHT BY THE PRODUCTS OR
ANY PART THEREOF.

 

13. Limitations of Liability

 

EXCEPT WITH RESPECT TO THE INDEMNIFICATION OBLIGATIONS UNDER THIS AGREEMENT AND
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW: (A) NEITHER PARTY SHALL BE
LIABLE TO THE OTHER OR ITS AFFILIATES UNDER THIS AGREEMENT OR IN CONNECTION WITH
ITS SUBJECT MATTER FOR SPECIAL, INDIRECT, PUNITIVE OR CONSEQUENTIAL DAMAGES
(INCLUDING BUT NOT LIMITED TO LOSS OF BUSINESS GOODWILL, REVENUE OR PROFITS);
AND (B) EXCEPT FOR ELEKTA’S FEE PAYMENT OBLIGATIONS HEREUNDER, NEITHER PARTY
SHALL BE LIABLE TO THE OTHER OR ITS AFFILIATES UNDER THIS AGREEMENT OR IN
CONNECTION WITH ITS SUBJECT MATTER FOR ANY AMOUNTS IN EXCESS OF THE AGGREGATE
AMOUNTS RECEIVED BY IMPAC UNDER THIS AGREEMENT. THIS SECTION CONSTITUTES AN
ESSENTIAL TERM OF THIS AGREEMENT AND WILL BE EFFECTIVE EVEN IN THE EVENT OF THE
FAILURE OF ANY REMEDY HEREUNDER, EXCLUSIVE OR OTHERWISE.

 

12



--------------------------------------------------------------------------------

14. Governing Law, Jurisdiction and Venue

 

This Agreement shall be governed by and construed under applicable U.S. federal
law and the laws of the State of California, without regard to conflicts of laws
principles and without regard to the United Nations Convention on Contracts for
the International Sale of Goods. The parties agree that the California state and
U.S. federal courts situated in Santa Clara County in the State of California
shall have exclusive jurisdiction to resolve any disputes with respect to this
Agreement, with each party irrevocably consenting to the jurisdiction thereof
for any actions, suits or proceedings arising out of or relating to this
Agreement. Each party irrevocably waives any right that it may have to assert
that such forum is not convenient. All proceedings in connection with any
dispute hereunder shall be conducted in English

 

15. General Provisions

 

(a) Assignment

 

Neither party may assign or subcontract its rights or obligations under this
agreement, either in whole or in part, without the prior written consent of the
other party, which consent shall be in the sole discretion of the other party.
Any attempt to do so shall be void and of no effect. However, either party may
assign without prior written consent its rights and obligations under this
agreement to a successor in interest due to that party’s acquisition, merger, or
reorganization, and either party may so assign to an Affiliate without the prior
written consent of the other party.

 

(b) Entire Agreement

 

This Agreement together with all exhibits, appendices or other attachments,
which are incorporated herein by reference, is the sole and entire agreement
between the parties relating to the subject matter hereof. This Agreement
supersedes all prior understandings, agreements and documentation relating to
such subject matter. The parties confirm that they have not entered into this
Agreement in reliance on any representations, statement or course of dealing
other than to the extent expressly set out herein.

 

(c) Modifications to Agreement

 

Modifications and amendments to this Agreement, including any exhibit or
appendix hereto, shall be enforceable only if they are in writing and are signed
by authorized representatives of both parties.

 

(d) Waiver

 

No term or provision of this Agreement shall be deemed waived and no breach
excused unless the waiver or consent is in writing and signed by the party
claimed to have waived or consented.

 

(e) Notices

 

All notices and other communications required or permitted under this Agreement
shall be in writing and shall be deemed given when delivered personally, or by
facsimile, or

 

13



--------------------------------------------------------------------------------

overnight mail, or confirmed email, or five days after being deposited in the
post, postage prepaid and addressed as each party may designate in writing and,
failing such designation, to the address set out at the head of this Agreement.

 

(f) Fees and Expenses

 

Each party shall be responsible for the payment of its own costs and expenses,
including legal fees and expenses, in connection with the negotiation and
execution of this Agreement and the consummation of the transactions
contemplated pursuant to this Agreement.

 

(g) Counterparts

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original, and all of which together shall constitute one in the same instrument.
The execution of this Agreement may be evidenced by facsimile transmission of
signatures, in which case the parties agree to exchange originally executed
versions of this Agreement promptly thereafter.

 

(h) Independent Contractors

 

The parties acknowledge and agree that they are dealing with each other
hereunder as independent contractors. Nothing contained in this Agreement shall
be interpreted as constituting either party the joint venturer, employee, agent
or partner of the other party or as conferring upon either party the power of
authority to bind the other party in any transaction with third parties.

 

(i) Severability

 

If any provision of this Agreement is held invalid, void or unenforceable under
any applicable statute or rule of law, it shall to that extent be deemed
omitted, and the balance of this Agreement shall be enforceable in accordance
with its terms.

 

(j) Survival

 

The following provisions shall survive the expiration or termination of this
Agreement for any reason: Sections 1, 6, 7, 8, 10, 13, 14, and 15. In addition,
provisions of this Agreement that, by their nature, are intended to remain in
effect beyond the termination or expiration of this Agreement, shall survive the
termination or expiration of this Agreement.

 

(k) Headings Not Controlling

 

The headings in this Agreement are for reference purposes only and shall not be
construed as a part of this Agreement.

 

16. Exhibits

 

Exhibit A: Products

Exhibit B: Competing Products

Exhibit C: Elekta Affiliates and Sales Consultants

Exhibit D: IMPAC Standard Terms and Conditions by Geographic Region

Exhibit E: Territory

 

14



--------------------------------------------------------------------------------

17. Signatures

 

Each party represents and warrants that on this date they are duly authorized to
bind their respective principals by their signatures below.

 

IMPAC Medical Systems, Inc.   Elekta Limited By:  

/s/ Joseph K. Jachinowski

--------------------------------------------------------------------------------

  By:  

/s/ Volker Stieber

--------------------------------------------------------------------------------

    (signature)       (signature) Title:  

President & Chief Executive Officer

--------------------------------------------------------------------------------

  Title:  

President & Chief Executive Officer

--------------------------------------------------------------------------------

Date:  

October 5, 2004

--------------------------------------------------------------------------------

  Date:  

October 5, 2004

--------------------------------------------------------------------------------

 

15



--------------------------------------------------------------------------------

Exhibit A

Products

 

***

--------------------------------------------------------------------------------

*** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

16



--------------------------------------------------------------------------------

Exhibit B

Competing Products

 

***

--------------------------------------------------------------------------------

*** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

17



--------------------------------------------------------------------------------

Exhibit C

Elekta Affiliates and Sales Consultants in Territory

 

***

 

IMPAC Affiliates:

 

IMPAC Medical Systems Limited  

United Kingdom

IMPAC Medical Systems Pty Limited  

        Australia

IMPAC Global Systems, Inc.  

            USA

--------------------------------------------------------------------------------

*** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

18



--------------------------------------------------------------------------------

Exhibit D

IMPAC Standard Terms and Conditions by Geographic Region

 

[Intentionally Omitted]

 

 

19



--------------------------------------------------------------------------------

Exhibit E

 

***

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

20